Title: Samuel B. Malcom to Thomas Jefferson, 15 May 1812
From: Malcom, Samuel B.
To: Jefferson, Thomas


          
            Sir State of New York. Utica. May 15. 1812
            Observing that a late Law of Congress, authorizes an additional District Court of the U. S. for this State, and probably designed for the accommodation of that Section of the latter, in which I reside, I have been prevailed upon for the first time to Solicit place, and risk my Slender Talents, on the high, and responsible station of the Bench—
            So many years have elapsed, Since I had the honor of your acquaintance, that it may be well for me, as an inducement to your friendly aid to State, that dureing nearly all the term of your V. P. I performed the services of P. Secretary to Mr Adams, whose confidence I remember with gratitude, and on whose continued Esteem I feel it a boast to rely—
            My marriage with the youngest daughter of General Schuyler, invited me to Separate myself, from all public Services,  although honored at that  time with the obligeing & flattering regards of Govr Jay—The diligent pursuit of my profession as a Lawyer for many years, did not disappoint the expectations of my friends—
            The beggarly business of Supplication for a p Department, which I now Solicit, I am aware, is not calculated to conciliate your respect, and I am equally Sensible of my own admonitions—To render it pure, & perfectfully independent, it Should be a Voluntary gift—but modern fashion, has prostrated so much of delicacy, that a reluctant innovation on my own feelings must be made—In Saying this however, you will not I trust, imagine, that I am condescending to Seek the rounds of Governmental patronage—The President, yourself, Mr Adams & the Govr of this State will be all the personages I Shall address—From Mr Adams, you will probably Soon hear, but in the mean time, as the appointment may Soon be made, you will confer upon me an honor & a Kindness, to recommend me to the President, referring him for any information he may wish, to any of the old, or modern members of Congress, with whom I am acquainted—
            Very Respectfully Your. Ob. Hble Sert. Saml B Malcom
          
          
            P. S It is a suggestion submitted to the Governmt that independent of Genl Hamilton, no other Individual of the Schuyler family, have has received preferment—
          
        